Name: Commission Regulation (EEC) No 915/81 of 3 April 1981 altering the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 91 /28 Official Journal of the European Communities 4. 4. 81 COMMISSION REGULATION (EEC) No 915/81 of 3 April 1981 altering the export refunds on cereal-based compound feedingstuffs Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by the Act of Accession of Greece (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Whereas the export refunds on cereal-based compound feedingstuffs were fixed by Regulation (EEC) No 824/81 (3) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 824/81 to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex to this Regulation ; The export refunds on the compound feedingstuffs covered by Regulation (EEC) No 2727/75 and subject to Regulation (EEC) No 2743/75 (4), fixed in the Annex to Regulation (EEC) No 824/81 , are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 April 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (J) OJ No L 291 , 19 . 11 . 1979, p . 17 . 3) OJ No L 85, 1 . 4 . 1981 , p . 19 . O OJ No L 281 , 1 . 11 . 1975, p . 60 . 4. 4 . 81 Official Journal of the European Communities No L 91 /29 ANNEX to the Commission Regulation of 3 April 1981 altering the export refunds on cereal-based compound feedingstuffs (ECU/tonne) CCT Special heading specification Nomenclature in simplified wording Refund No for refund 23.07 B I Preparations of a kind used in animal feeding, covered by Regulation (EEC) No 2743/75, containing starch, glucose or glucose syrup falling within subheadings 17.02 B and 21.07 F II or milk products (falling within heading Nos 04.01 , 04.02, 04.03 and 04.04 and subheadings 17.02 A and 21.07 F I) : Of a milk powder content of less than 50 % by weight and of a cereal products (*) content by weight : 3010  Exceeding 5 % but not exceeding 1 5 % -(2) 4-97(3) 4010  Exceeding 15% but not exceeding 30 % ~i2) 12-41 (J ) 5010  Exceeding 30 % but not exceeding 50 % -i2) 22-34(3) 6010  Exceeding 50 % but not exceeding 65 % (2) 29-79(3) 7010  Exceeding 65 % -&lt;*) 37-24(3) (*) 'Cereal products means the products falling within Chapter 10 and heading Nos 11.01 and 11.02 (excluding subheading 11.02 G) of the Common Customs Tariff. (2) For exports to the USSR . (3) For exports to other third countries .